Citation Nr: 1501508	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  12-04 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 2008 for the grant of service connection for post traumatic stress disorder (PTSD).

2.  Entitlement to an initial increased rating for PTSD, currently evaluated as 70 percent disabling, to include the issue of a rating in excess of 50 percent prior to July 30, 2012.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to September 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

In a February 2013 rating decision, the RO granted individual unemployability due to service connected disabilities (TDIU) from July 30, 2012.  The Veteran has not appealed the effective date for the grant of a TDIU.  Therefore, this issue is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that the Veteran first submitted a claim for service connection for a psychiatric disorder, among other disabilities, in September 1971, ["nerves (I have had trouble adjusting immediately after separation from service to date.)"].  It now appears that because the Army incorrectly recorded the Veteran's Social Security number, his service treatment records and service personnel records could not be found.  In December 1971, the RO asked the Veteran to provide any such records he may have in his possession, but he did not respond and evidently, pursuant to 38 C.F.R. §  3.158, the claim was deemed abandoned.  

In March 1985, the Veteran submitted a claim for service connection for PTSD, and again his service records could not be located, the Veteran was asked to provide any he had, and as he did not respond, the claim may be deemed abandoned.  

Again in January 1999, the Veteran submitted a claim for service connection for PTSD.  Again his service records went un-obtained, and the claim was formally denied in August 1999.  The Veteran did not appeal this decision.  

In June 2008, the Veteran submitted the claim which has become the subject of this appeal.  Finally, it appears the problem concerning the Social Security number used to search for the Veteran's service records was recognized, and these documents showing the Veteran's unit of assignment during the 1968 Vietnam Tet Offensive were obtained, his claimed stressor was verified, and service connection for PTSD was granted, effective from the June 2008 claim.  

Pursuant to 38 C.F.R. § 3.156 (c), where relevant service department records are for the first time produced in a claim to reopen, the original claim is reconsidered.  Here, that would reach back to 1971.  In turn, the provisions of 38 C.F.R. § 3.400 would permit an effect date to be assigned as the later of the date of claim (September 1971), or the date entitlement arose, (when PTSD was first diagnosed).  The record before the Board does not make clear when PTSD was first shown and/or whether any psychiatric disability present since 1971 should be contemplated in the Veteran's current diagnosis.  

In order to establish the appropriate effective date, additional records should be sought as detailed below.  In addition, a medical opinion should be obtained to ascertain when PTSD was first diagnosed and/or whether the Veteran's current diagnosis contemplates any psychiatric disability as may have been present since 1971.  

As to the issue for an increased initial rating, the development of the record in connection with the effective date claim will likely produce evidence relevant to the proper rating for the disability, and in any event, the only treatment records from prior to 1998 that have been associated with the claims file are from January 1985 to February 1985.  The duty to assist requires that VA attempt to obtain additional records in order to adjudicate the claim for an initial increased evaluation from September 1971.  See 38 U.S.C.A. §§ 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide sufficient information, and, if necessary, authorization, to obtain any additional evidence, not already of record, which pertains to treatment for psychiatric disability since service discharge.  In any event, records of the Veteran's VA treatment at the Albany, New York VA Medical Center in 1985; and at the Montrose VA Medical Center in 1998 and 1999 should be sought.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his acquired psychiatric disability, to include PTSD, from 1971 to the present.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After the record development is complete, refer the file to an individual with appropriate expertise in psychiatric medical care for an opinion as to when the Veteran first manifested PTSD and/or when a psychiatric disability that also may be contemplated by his current diagnosis of PTSD was first manifested.  

4.  After undertaking any additional development as may become indicated, readjudicate the Veteran's claim for an earlier effective date for service connection for PTSD, and for an increased initial rating for PTSD.  If the benefits sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




